ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 28 January 2021 has been entered and considered. Claims 1, 3-4, 11, 13-14, 17-18, 20-21, and 23 have been amended. Claims 5, 15, and 22 have been canceled. By Examiner’s Amendment below, independent claims 1, 11, 16 and 18 are further amended, and claims 4, 14, and 21 are canceled. Claims 1-3, 6-13, 16-20, and 23, all the claims pending in the application, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Gerald Gray (Reg. No. 41,797), on 11 March 2021.
The application has been amended as follows: 


acquiring a partial baseline image of the entire capacitive sensor when no biometric object is present at the capacitive sensor, wherein the acquiring a partial baseline image includes driving all 
comparing the partial baseline image with a stored baseline image; 
acquiring the full baseline image of the entire capacitive sensor in response to a difference between the captured partial baseline image and the stored baseline image exceeding a threshold value and when no biometric object is present at the capacitive sensor; and 
updating the stored baseline image.  

4. (canceled)


a capacitive sensor configured to capacitively sense an input object in proximity to a plurality of sensor electrodes comprising a plurality of transmitter electrodes, and at least one receiver electrode; 
a processor configured to drive the plurality of transmitter electrodes and to detect receiver signals from the at least one receiver electrode, wherein the processor is configured to control the capacitive sensor to: 
acquire a partial baseline image of the entire capacitive sensor when no biometric object is present at the capacitive sensor by driving all 
wherein the processor is further configured to: 
compare the partial baseline image with a stored baseline image; 
in response to a difference between the captured partial baseline image and the stored baseline image exceeding a threshold value, control the capacitive sensor to acquire the full baseline image of the entire capacitive sensor when no biometric object is present at the capacitive sensor; and 
update the stored baseline image using the acquired full baseline image.  

14. (Canceled).  

16. (Previously Presented) The electronic system of claim 11 a subset of the at least one receiver electrode are distributed evenly among the subset of the at least one receiver electrode.


a capacitive fingerprint sensor having a plurality of sensor electrodes comprising a plurality of transmitter electrodes, and at least one receiver electrode, wherein the capacitive fingerprint sensor is configured to capacitively sense an input fingerprint on an input surface in proximity to the plurality of sensor electrodes; 
one or more processors coupled to the capacitive fingerprint sensor and configured to drive the plurality of transmitter electrodes and to detect receiver signals from the at least one receiver electrode, wherein the one or more processors are configured to control the capacitive fingerprint sensor to: 
acquire a partial baseline image of the entire capacitive sensor when no biometric object is present at the capacitive sensor by driving all 
wherein the one or more processors are further configured to: 
compare the partial baseline image with a stored baseline image; 
in response to a difference between the acquired partial baseline image and the stored baseline image exceeding a threshold value, control the capacitive sensor to acquire the full baseline image of the entire capacitive sensor when no biometric object is present at the capacitive sensor; and 
update the stored baseline image using the acquired full baseline image.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 11, and 18 recites, in some variation: acquiring a partial baseline image of the entire capacitive sensor when no biometric object is present at the capacitive sensor, wherein the acquiring a partial baseline image includes driving all of the plurality of transmitter electrodes by applying a subset of a plurality of distinct waveforms in a sequence to the all of the transmitter electrodes, wherein the subset comprises less than all of the plurality of distinct waveforms applied when acquiring a full baseline image of the entire capacitive sensor; comparing the partial baseline image with a stored baseline image; acquiring the full baseline image of the entire capacitive sensor in response to a difference between the captured partial baseline image and the stored baseline image exceeding a threshold value and when no biometric object is present at the capacitive sensor; and updating the stored baseline image. The cited art of record does not teach or suggest such a combination of features. 
Rosener is directed to tracking a baseline level in a capacitive sensor. Rosener discloses acquiring sampled signal values from the sensor during a no-touch inactive sensor state, comparing the sampled signal values with inactive state baseline levels, and if the difference therebetween exceeds a predetermined threshold, updating the inactive state baseline levels to be the sampled signal values. 
Rosener does not teach or suggest that each baseline signal is an image. Also, Rosener does not teach or suggest acquiring a full baseline image in response to the difference exceeding the threshold or that the sensor has a plurality of transmitter electrodes and at least one receiver electrode, a required by the independent claims. Rosener also fails to teach or suggest that the acquired baseline image is a partial one acquired by driving all of the plurality of transmitter 
Westerman, like Rosener, is directed to periodic baseline adjustment in a capacitive sensor. Westerman discloses that the capacitive sensor comprises a plurality of driving electrodes and a plurality of sensing electrodes. Westerman further discloses capturing a baseline image, performing threshold analysis on the captured baseline image, and determining that a new baseline image must be captured if certain conditions are met.
However, even if combined with Rosener, Westerman does not teach or suggest that acquiring the partial baseline image includes driving all of the plurality of transmitter electrodes by applying a subset of a plurality of distinct waveforms in a sequence to the all of the transmitter electrodes, wherein the subset comprises less than all of the plurality of distinct waveforms applied when acquiring a full baseline image of the entire capacitive sensor, as required by the independent claims. 
Li, like Rosener and Westerman, is directed to scanning using a capacitive touchscreen. Li discloses that, in a no-touch rest mode (similar to the inactive states in which Rosener and Westerman capture the baseline signal/image), a fraction such as ¼ of the total number of pixels of the touchscreen is scanned per frame in order to reduce power consumption.
However, since only a fraction of the pixels of the capacitive screen are sampled to capture a baseline image, Li does not teach or suggest acquiring a partial baseline image of the entire capacitive sensor, as recited in the independent claims. A such, Li cannot teach or suggest that the acquiring the partial baseline image includes driving all of the plurality of transmitter electrodes by applying a subset of a plurality of distinct waveforms in a sequence to the all of the 
Cholasta is directed to a capacitive touch screen in which scanning cycles are differentiated during no-touch and touch events. In particular, before a touch event, an EGS sensing cycle periodically scans the capacitive touch screen. Once a touch event is detected, the EGS cycle is discontinued, and a sequential scanning of the electrodes is performed continuously. 
However, Cholasta’s different scanning cycles are differentiated by a touch event. Thus, even if combined with Rosener, Westerman, and Li, the combination would fail to teach or suggest that the partial baseline image and the full baseline image are both acquired when no biometric object is present at the capacitive sensor, as required by the independent claims. Moreover, it is unclear how one of ordinary skill would have incorporated the teachings of Cholasta into a combination of Rosener, Westerman, and Li since Rosener, Westerman, and Li all deal with baseline image management when no biometric object is present at the sensor. 
Accordingly, Cholasta does not teach or suggest that the acquiring the partial baseline image includes driving all of the plurality of transmitter electrodes by applying a subset of a plurality of distinct waveforms in a sequence to the all of the transmitter electrodes, wherein the subset comprises less than all of the plurality of distinct waveforms applied when acquiring a full baseline image of the entire capacitive sensor, within the context of the remaining features of the independent claims. The remaining cited art of record does not cure these deficiencies. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 11, and 18, these claims are allowed. Claims 2-3, and 6-10 are allowed by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SEAN M CONNER/Primary Examiner, Art Unit 2663